The urgency of the
alarming situation in Afghanistan, particularly given the
events of the past few months, requires me to explain why
and how that situation continues to pose major threats to
the peace and security of the world.
There is an evil triangle that is haunting our region.
This evil triangle has imprisoned and terrorized an entire
nation. It has almost engulfed our region in a major
confrontation. The spread of this evil triangle like a plague
is about to contaminate the entire area, setting off alarm
bells from the Far East to the Far West, even echoing in
faraway capitals of the world. The evil triangle I am
referring to is one between: first, the Pakistani military
Inter-Service Intelligence (ISI); secondly, branches of
international terrorism and drug traffickers operating from
Afghanistan; and thirdly, the infamous Taliban militia.
On 7 August 1998, two African capitals suffered
major explosions, sending a shock wave of international
terrorism throughout the world. The following day, nine
Iranian diplomats and a journalist were ferociously
gunned down inside the Consulate-General of the Islamic
Republic of Iran in Mazar-i-Sharif. According to Amnesty
International, from 8 to 10 August thousands of ethnic
Hazara civilians were killed in Mazar-i-Sharif. On 21
August 1998, Lieutenant-Colonel Carmine Calo, Military
Adviser to the United Nations Special Mission to
Afghanistan, an Italian national, was brutally murdered by
two Pakistani terrorists on assignment in Kabul. All of
these shocking events have one thing in common: the
implementation of an anachronistic socio-political agenda
by means of destructive force and violence and the
adventurous hegemony of the Pakistani army in the
region. These things pose a direct threat to regional peace
and security.
Three major concerns — namely, terrorism, drugs
and the violation of human rights — are originating in the
Taliban-held areas of Afghanistan, but they are being
instigated from across the border. During the twelfth
summit of the Non-Aligned Movement, on 3 September
1998 in Durban, South Africa, President Burhanuddin
Rabbani brought these issues to the attention of the
summit. In its paragraphs on terrorism the Final
Document of the summit says it is imperative that no
State organize, assist or participate in terrorist acts in the
territories of other States or encourage activities directed
towards such acts, including permitting the use of national
territory or the soil of a neighbouring country for
planning and training for such a purpose and or the
financing of terrorist activities. Paragraph 153 of the Final
Document states that the heads of State or Government
solemnly reaffirmed their unequivocal condemnation of
any political, diplomatic, moral or material support for
terrorism. We fully agree with the generally expressed
view that the global phenomenon of terrorism requires a
collective and concerted response.
Afghanistan, along with other members of the Non-
Aligned Movement, also condemns the practice of
recruiting, financing, training, using or supporting
mercenaries as a violation of the purposes and principles
of the Charter of the United Nations. Let us make it clear
once again here that the Taliban are Pakistani
mercenaries.
26


On 28 August 1998, pursuant to the deterioration of
the situation stemming from a whole new series of military
activities evidently directed by the cross-border ISI officers,
the Security Council adopted an important resolution, 1193
(1998), for which President Rabbani voiced his firm support
at the Durban summit. However, the response of the
Taliban mercenaries and their cross-border patrons to the
resolution — a major assault on Bamyan valley on 14
September, during which the most atrocious acts were
committed against the civilian population of the valley —
was yet another vow to continue their military agenda.
Presently, the only country that takes pride in
recognizing the Taliban and in fact urges others to do the
same remains Pakistan. The Pakistani meddling in
Afghanistan — which has direct consequences for Pakistan
itself and the entire region — has best been summarized in
the Pakistani daily The News on 25 September 1998. I
quote:
“North-West Asia is in great trouble and the Taliban
are the catalyst behind it. The Taliban have not just
dragged Iran and the Central Asian republics into the
conflict, they have also pushed Pakistan into a tense
relationship with all its Muslim neighbours. What was
supposed to provide Pakistan with strategic depth'
has turned into a quagmire. Islamabad is now faced
with yet another critical choice between either cutting
Taliban to size or siding with them against friendly
neighbours.”
The article continues, and I quote,
“If somebody thinks that with the Taliban victory
a lasting peace will be restored in Afghanistan and
peace dividends will start flowing in, he is sadly
mistaken.”
Headlines such as “Crises push Pakistan to the brink
of disaster” in the Washington Post of 26 September are
early warnings about a state of affairs that will affect the
entire region. In fact, when a fragile and vulnerable country
like Pakistan involves itself in a great game, as the Afghani
people say, it digs its own grave.
Article 1 of the United Nations Charter calls for
effective and collective measures for the prevention and
removal of threats to peace. Consistent with this, the
Islamic State of Afghanistan, over the past three years, has
repeatedly warned the international community of the
mounting threat to regional peace and security posed by the
Pakistani Government?s military intelligence service, (ISI),
and its mercenaries, the Taliban, in Afghanistan.
Unfortunately, these early warnings have all gone
unheard.
Today, the exacerbated situation in Afghanistan and
its menacing implications for the region and beyond are
exactly what we deserve. The international community
must admit that it has done too little in the face of the
increasingly bold and aggressive ISI policy towards
Afghanistan and has gone too far with its policy of
appeasement towards the Taliban in their fight against the
rest of the world. The Security Council must determine
the existence of this threat to peace, breach of the peace
and act of aggression by Pakistan, and should take
appropriate measures against the perpetrators in
conformity with Articles 41 and 42 of the Charter. The
alarming situation in Afghanistan requires definitive
action by the Security Council. It is time that the presence
of about 28,000 armed Pakistanis in Afghanistan was
dealt with in accordance with Article 39 of the United
Nations Charter.
The Taliban?s obstinately rejectionist and
intransigent attitude towards peace and human rights is
well known to the international community. Let us recall
once again how the Taliban?s retrograde militia, helped
and patronized by their cross-border allies, visualize and
conceive the events in Afghanistan.
The Taliban have their own answer to every issue
raised by the United Nations and the international
community. When asked to establish a broad-based
representative Government, the Taliban reply that they
have brought many parts of Afghanistan under their
military domination and that this is a broad-based
representative Government. When requested to hold
elections in Afghanistan, the Taliban state that elections
are unIslamic. They say that other Muslim countries
which adhere to the principle of elections have
overlooked the true teachings of Islam. When told to
respect human rights, the Taliban reply that they have
their own standards for human rights. They say that
human rights in other Muslim countries are not based on
Islam.
In response to constant appeals to respect the human
rights of women and reopen girls? schools, the Taliban,
quoted in The Washington Post of 25 September 1998,
say that
27


“the countries that shout about freedom for women
want to use them only for prostitution and
entertainment until they get old and useless”.
The Taliban say they know best what to do with women
and girls.
When asked to put an end to drug production and
trafficking, the Taliban say that, though produced in
Afghanistan, narcotics are consumed overseas. They also
say that drug production and smuggling, operations which
the Taliban and some Pakistani military officers jointly
maintain, earn them profits. When asked to hold
negotiations with the parties to the conflict, the Taliban,
again quoted in The Washington Post, say that their first
priority has been to disarm the opposition and that
negotiations will follow only then.
Peace has no place on the Taliban agenda. Even when
Mr. Lakhdar Brahimi, the Secretary-General?s Special
Envoy, urged them to attend the face-to-face talks with us,
held in Ashgabat on 5 April 1998, they did not participate.
On 25 April 1998, the negotiations between both sides in
Islamabad — under the supervision of the United Nations
and the Organization of the Islamic Conference (OIC) —
were unilaterally abandoned by the Taliban and the
ceasefire observed at the request of the United Nations and
the United States was pre-emptively broken by a major
Taliban offensive north of Kabul. Because of the failure of
the Taliban?s military offensive, they returned the following
day, 26 April, for further negotiations, but soon unilaterally
and definitively abandoned the negotiations once more, as
noted by the Secretary-General.
In essence, the Taliban?s intransigence stems from
their firm and stubborn conviction that the only solution is
a military solution. This conviction is also indicative of the
ideas of their Pakistani mentors, who are determined to
dominate Afghanistan. Thus, any and all efforts to reach a
peaceful solution have been intentionally thwarted. It came
as a surprise to no one that the Taliban not only refused to
attend the intra-Afghan gathering on 18 July 1998 in Bonn,
Germany, which sought to initiate what was hoped would
be the traditional grand assembly, or Loya jirgah, but also,
one week earlier, condemned the all-Afghan gathering and
launched major military operations, supported by the
Pakistani air force, in northern Afghanistan.
The Islamic State of Afghanistan strongly confirms the
views that have been expressed in this Assembly for years
that there is no military solution to the conflict in
Afghanistan. The withdrawal of foreign military and
armed personnel and the return of the opposition to the
negotiating table for a political dialogue aimed at
achieving a lasting political settlement of the conflict,
along with the formation of a fully representative, broad-
based, multi-ethnic Government, are the main points that
could ensure an environment of peace in Afghanistan and
the entire region.
We are proposing such an intra-Afghan dialogue
without delay or precondition, on the basis of the
following principles, which emanate from our national
platform and international commitment to Article 2,
paragraph 2 of the United Nations Charter, as well to as
our tenets and culture.
First, concerning the principles of Islam, the Islamic
tenets and teachings are guidelines of supreme value, in
compliance with which the future political system, the
constitution and other laws shall be founded.
Secondly, the principle of democracy and pluralism
shall constitute the mainspring of the future political
system to be formed in Afghanistan.
Thirdly, concerning the principle of human rights,
the observation of and respect for human rights —
including the rights of women and girls to education,
work and beneficial coexistence in harmony with the
provisions of human rights instruments — are among the
principles that shall be integral parts of any peace
agreement. This shows our commitment as a member of
the international community.
Fourthly, the principle of elections and the
delegation of authority to local government shall be
incorporated into any peace agreement as urgent and
necessary elements of confidence-building and as the
realization of the will of the people. Local administrations
and their leaders, including the members of provincial
councils, shall all be elected. The central representative
Government, to be equitably accommodating to all ethnic
groups and segments of Afghan society, shall function
constitutionally.
Fifthly, as to the principles of permanent neutrality
and independence, countries of the region and the
international community shall recognize the permanent
neutrality of Afghanistan. Afghanistan will never enter
into any political or military alliance against any State
and Afghan soil will not be used as a base for hostilities
against another State. International relations shall be
28


conducted independently, in a manner consistent with the
principles enshrined in the Charter of the United Nations.
Afghanistan shall actively participate in the processes of
regional economic cooperation, transit and transport of
trade. It shall be a good partner in the community of
nations.
The Islamic State of Afghanistan welcomes the
meeting of the “Six plus Two” group, held at the level of
Foreign Ministers in New York on 21 September 1998.
Afghanistan fully agrees with the points of common
understanding and expresses its firm support for the
Secretary-General?s decision to send his Special Envoy,
Ambassador Lakhdar Brahimi, to the region. Afghanistan
remains committed to giving his mission its full
cooperation.
The Islamic State of Afghanistan firmly supports the
institutional reform of the United Nations, rightly referred
to as a “quiet revolution” by the Secretary-General.
Similarly, the establishment of a Development Account and
the United Nations Fund for International Partnerships,
among other innovations, deserve the support of Member
States. However, the least developed countries and in
particular those stricken by war, have to be given priority
attention in this field.
In their Declaration on the Occasion of the Fiftieth
Anniversary of the United Nations, Member States
promised to
“give to the twenty-first century a United Nations
equipped, financed and structured to serve effectively
the peoples in whose name it was established”.
(resolution 50/6)
This has to include the institutional framework of the
Organization, namely, a Security Council with working
methods and a composition that better reflect today?s needs
and realities.
The Working Group that has been mandated to
examine this question will soon start its sixth year of
intensive discussions. These discussions cannot go on
indefinitely. It is time to set a concrete agenda and to act if
we want to meet the challenges of the next millennium.
Afghanistan therefore supports an overall reform which
would make the Security Council?s work more transparent
and its composition more representative. This would mean
permanent seats for the developing and the developed
world, the latter to include global economic players such as
Germany and Japan. At the same time, a sufficient number
of non-permanent seats should be added to take into
account the interests of smaller and medium-sized
countries. The Charter therefore must be amended in
order drastically to reduce the use of the right of veto,
which is most undemocratic. The coming century requires
a Security Council that conforms with the new landscape
of the world.











